DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 15-22 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.


Claim 15 recites the limitation "the parallel rods" in line 4 of the claim.  There is insufficient antecedent basis for this limitation in the claim. The applicant previously claimed “parallel spaced rods” in line 2 of the claim, therefore the examiner suggests the applicant use consistent claim language. 

Claim 15 recites the limitation "the reward direction" in lines 7 and 10 of the claim.  There is insufficient antecedent basis for this limitation in the claim. The 

Claim 15 recites the limitation "the central portion" in lines 8 and 9-10 of the claim.  There is insufficient antecedent basis for this limitation in the claim. The applicant previously claimed “a central deck portion” in line 4 of the claim, therefore the examiner suggests the applicant use consistent claim language.
Regarding claim 15, line 9, how does the “front end end-portion” relate to the “front end of the assembly” claimed in line 3 of the claim? Are they the same or different? Appropriate correction is required.  

Regarding claim 15, lines 10-11, how does the “rear end end-portion” relate to the “rear end” claimed in line 3 of the claim? Are they the same or different? Appropriate correction is required.
  
Claim 16 recites the limitation "the downward vertical direction" in line 4 of the claim.  There is insufficient antecedent basis for this limitation in the claim.
  
Claim 16 recites the limitation "the upward vertical direction" in line 7 of the claim.  There is insufficient antecedent basis for this limitation in the claim.

Regarding claim 16, line 3, how does the “front end end-portion” relate to the “front end of the assembly” claimed in line 3 of claim 15 of the claim? Are they the same or different? Appropriate correction is required.

Claim 16, line 5 how does "the central portion" in line 5 of the claim relate to the “central deck portion” previously claimed in line 4 of the claim 15? Are they the same or different? Appropriate correction is required. 

Claim 16, line 5 how does "the rearward direction" in line 5 of the claim relate to  the “rearward length direction” previously claimed in line 2 of the claim 15? Are they the same or different? Appropriate correction is required. 

Regarding claim 16, line 6, how does the “rear end end-portion” relate to the “read end” previously claimed in line 3 of claim 15 of the claim? Are they the same or different? Appropriate correction is required.
  
Claim 17 recites the limitation "the rear end end-point" in line 1 of the claim.  There is insufficient antecedent basis for this limitation in the claim.
  
Claim 18 recites the limitation "the rear end end-point" in line 1 of the claim.  There is insufficient antecedent basis for this limitation in the claim.


Claim 19 recites the limitation "the second upward deflection point" in lines 2-3 of the claim.  There is insufficient antecedent basis for this limitation in the claim.

22 recites the limitation "the length direction" in line 2 of the claim.  There is insufficient antecedent basis for this limitation in the claim.

Claim 22, line 1 how does "the central portion" in line 1 of the claim relate to the “central deck portion” previously claimed in line 4 of the claim 15? Are they the same or different? Appropriate correction is required. 

Claims 20-21 are rejected as being dependent from a rejected base claim. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 15-18 and 20-22  are rejected under 35 U.S.C. 103 as being unpatentable over McAllister 8,025,163 in view of Sparkowski 6,918,498. 


Regarding claim 15, as best understood,  McAllister discloses a deck structure (Fig 1, #30), comprising:
an assembly of substantially parallel spaced rods (shown in Fig 1) (annotated Fig 5 below) extending in a rearward length direction from a front end of the assembly to a rear end and substantially parallel spaced horizontal members (Figs 1 & 5, #36, #38 & 


    PNG
    media_image1.png
    729
    1469
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    883
    1172
    media_image2.png
    Greyscale


	 McAllister has been discussed above but does not explicitly teach the central deck portion being constructed of a plurality of materials. 

Sparkowski teaches that it is old and well known in the art for a deck structure (Fig 1, #40) to be fabricate from materials (col 5, lines 14-19, composite material). 

It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to fabricate the central deck portion of McAllister from a composite material as taught by Sparkowski because 
the substitution of one known shelving material for another would have yielded predictable results to one of ordinary skill in the art at the time of the invention. Further, it has been held to be within the general skill of a worker in 



Regarding claim 16, as best understood,  McAllister discloses the deck structure wherein the front deck portion (annotated Fig 1 above) extends in the frontward direction and downwardly from the load bearing plane (the top corner of the front deck portion (annotated Fig 1 above) is L-shaped and extends frontward from the central portion of the shelf and downward) to a first downward deflection point (just below the L-shaped top corner) and then further downwardly to the front end end-portion, extending substantially in the downward vertical direction (as shown in Fig 1), and the rear deck portion (annotated Fig 1 above) extends from the central portion in the rearward direction and upwardly from the load bearing plane  (the bottom corner of the rear deck portion (annotated Fig 1 above) is L-shaped and extends rearward from the central portion of the shelf and upward) to a first upward deflection point (just above the L-shaped bottom corner) and then further upwardly to a rear end end-portion, extending substantially in the upward vertical direction (as shown in Fig 1).




It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to fabricate the rear end end-point to extend at least about 2-6 inches above the load bearing plane because the substitution of one known height dimension for another would have yielded predictable results to one of ordinary skill in the art at the time of the invention. Further, such a modification would have involved a mere change in the size of a component.  A change in size is generally recognized as being within the level of ordinary skill in the art.  It also has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. 
In addition, the substitution of one known rear end portion dimension for another would have yielded predictable results to one of ordinary skill in the art at the time of the invention.


Regarding claim 20, modified McAllister has been discussed above but does not explicitly teach a deck structure wherein the rods comprise steel wire with a diameter of at least 8 gauge.
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to fabricate the rods from steel wire with a diameter of at least 8 gauge because the substitution of one known material for 

Regarding claim 21, modified McAllister has been discussed above but does not explicitly teach a deck structure wherein the rods comprise steel wire with a diameter of about 3-5 gauge.
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to fabricate the rods from steel wire with a diameter of about 3-5 gauge because the substitution of one known material for another would have yielded predictable results to one of ordinary skill in the art at the time of the invention. Further, it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice. It also has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.




It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to fabricate the central portion to be over 30 inches in the length because the substitution of one known length dimension for another would have yielded predictable results to one of ordinary skill in the art at the time of the invention. Further, such a modification would have involved a mere change in the size of a component.  A change in size is generally recognized as being within the level of ordinary skill in the art.  It also has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.

Response to Arguments
Applicant's arguments filed 08/27/2021 have been fully considered but they are not persuasive.


McAllister describes a wall-mounted shelving unit that a consumer might hang on a closet wall. As discussed above, the claims now require the deck structure to be structurally appropriate for use with the support of 3000 pound loads. As discussed below, the “adapted to” language clarifies that the amendment to claim 15 is a positive, 
... examples of claim language, although not exhaustive, that may raise a question as to the limiting effect of the language in a claim are:
(A) "adapted to" or "adapted for" clauses;
(B) "wherein" clauses; and
(C) “whereby” clauses.
The determination of whether each of these clauses is a limitation in a claim depends on the specific facts of the case. See, e.g., Griffin v. Bertina, 285 F.3d
1029, 1034, 62 USPQ2d 1431 (Fed. Cir. 2002) (finding that a "wherein" clause
limited a process claim where the clause gave "meaning and purpose to the
manipulative steps”). In In re Giannelli, 739 F.3d 1375, 1378, 109 USPQ2d 1333, 1336 (Fed. Cir. 2014), the court found that an "adapted to" clause limited a machine claim where "the written description makes clear that 'adapted to,’ as used in the [patent] application, has a narrower meaning, viz., that the claimed machine is designed or constructed to be used as a rowing machine whereby a pulling force is exerted on the handles." In Hoffer v. Microsoft Corp., 405 F.3d 1326, 1329, 74 USPQ2d 1481, 1483 (Fed. Cir. 2005), the court held that when a "*whereby’ clause states a condition that is material to patentability, it cannot be ignored in order to change the substance of the invention." Id. (emphasis added) Therefore, it is clear from the specification, claim language and this new addition to the prosecution history, that the “adapted to” 

and there is no room for boxes to be pushed off. Furthermore, McAllister’s shelf is loaded by hand, not forklift and there are no sight-line issues. The art is not analogous” are not persuasive. 

.
In response to applicant's argument that the references fail to show certain features of applicant’s invention, it is noted that the features upon which applicant relies (i.e., 3000 Ib. pallets and preventing them from being pushed off the back of the platform as a new pallet was loaded, such as by a forklift; and there is no room for boxes to be pushed off; and the shelf is loaded by hand, not forklift) are not recited in the rejected claim(s).  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).

	

Applicant’s arguments that “Claims 17, 18, and 20-22 were rejected as obvious over McAllister. These claims address specific dimensions that are suitable for use in a commercial warehouse storage rack system adapted to support loads of up to 3000 pounds. Claim 17 states that the rear end end-point extends at least two inches above 
The examiner maintains that the rear end portion of McAllister prevent items from falling off the rear of the shelf of McAllister similar to the applicant’s invention and the examiner maintains that McAllister is silent as to the height of the rear end portion being 2-6 inches however the examiner maintains that the rear end portion of the shelf of McAllister appears to be within the 2-6 inches range. Further, such a modification would 







Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to DEVIN K BARNETT whose telephone number is (571)270-1159.  The examiner can normally be reached on Monday-Friday 11am-7:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/DEVIN K BARNETT/Examiner, Art Unit 3631